95 N.Y.2d 957 (2000)
VANESSA RICCIO, Appellant,
v.
ARMANDO DEPERALTA, Defendant, and JOYCE M. MARASCIULLO, Respondent.
Court of Appeals of the State of New York.
Submitted September 5, 2000.
Decided December 21, 2000.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that denied appellant's motion for renewal, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.